

Exhibit 10.5
 
salesforce.com, inc.
The Landmark@One Market Street
Suite 300
San Francisco, CA 94105
Notice of Grant of Stock Options and Terms and Conditions of Stock Options
(together, with the exhibits and appendices thereto, the “Agreement”)
 

        
FIRST_NAME: LAST_NAME:     Award Number:    [Number]
[ADDRESS]    Plan:    2013 Equity Incentive Plan
[ADDRESS LINE 2]    ID:    [ID]
[ADDRESS LINE 2]
                
Effective [GRANT DATE] (the “Grant Date”) you have been granted a [Nonstatutory
Stock Option] to purchase [NUMBER] shares of salesforce.com, inc. (the
“Company”) common stock (the “Option”) at an exercise price per share of
$[XX.XX].
The total price of the Shares subject to the Option is $[XX.XX].
[Vest Date: [INSERT IF/AS APPLICABLE]]
Vesting Schedule/Expiration: Subject to any acceleration provisions contained in
the Plan, the Option will vest and remain exercisable thereafter based upon the
following parameters as more fully described in the Terms and Conditions of
Stock Options attached hereto (subject to earlier termination as provided in
paragraphs 2 and 3 of the Terms and Conditions of Stock Options):
Shares            Vest Date         Full Vest        Expiration
[#]            [On Vest Date]        [XX/XX/XX]        [XX/XX/XX]
[#]            [Monthly]        [XX/XX/XX]        [XX/XX/XX]
The Option granted hereunder (including the Vesting Schedule above) is subject
to the terms and conditions of any change of control, retention and/or other
agreement entered into between you and the Company (whether entered into before,
on or after the Grant Date).
By signifying my acceptance below (either by my electronic or written
signature), I agree that the Option is granted under and governed by the terms
and conditions of the 2013 Equity Incentive Plan (the “Plan”) and the Agreement
(including this Notice of Grant of Stock Options, the Terms and Conditions of
Stock Options and any exhibits or appendices thereto), all of which are attached
and made a part of this package. I understand that additional important terms
and conditions, including regarding vesting and forfeiture, of this Option are
contained




- 1 –
6657445-v5\GESDMS

--------------------------------------------------------------------------------





in the rest of the Agreement and in the Plan. I agree to notify the Company upon
any change in my residence address indicated above.
By clicking the “ACCEPT” button below, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.” If you prefer not to electronically sign
this Agreement, you may accept this Agreement by signing a paper copy of the
Agreement and delivering it to Global Equity Plan Services Department.
 


- 2 –



--------------------------------------------------------------------------------





 
SALESFORCE.COM, INC.
STOCK OPTION AGREEMENT
TERMS AND CONDITIONS OF STOCK OPTIONS


Grant #_________
1.Grant of Option. The Company hereby grants to the individual named in the
Notice of Grant (the “Participant”) an option (the “Option”) to purchase the
number of Shares, as set forth in the Notice of Grant of Stock Options (the
“Notice of Grant”), at the exercise price per Share set forth in the Notice of
Grant (the “Exercise Price”), subject to all of the terms and conditions in this
Agreement and the salesforce.com, Inc. 2013 Equity Incentive Plan (the “Plan”),
which is incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan will have the same defined meanings in this Stock
Option Agreement (the “Agreement”), which includes the Notice of Grant and Terms
and Conditions of Stock Option Grant and all exhibits to the Agreement.
(a)    For U.S. taxpayers, the Option will be designated as either an Incentive
Stock Option (“ISO”) or a Nonstatutory Stock Option (“NSO”). If designated in
the Notice of Grant as an ISO, this Option is intended to qualify as an ISO
under Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
However, if this Option is intended to be an Incentive Stock Option, to the
extent that it exceeds the $100,000 rule of Code Section 422(d) it will be
treated as a Nonstatutory Stock Option (“NSO”). Further, if for any reason this
Option (or portion thereof) will not qualify as an ISO, then, to the extent of
such nonqualification, such Option (or portion thereof) shall be regarded as a
NSO granted under the Plan. In no event will the Administrator, the Company or
any Parent or Subsidiary or any of their respective employees or directors have
any liability to Participant (or any other person) due to the failure of the
Option to qualify for any reason as an ISO.
(b)    For non-U.S. taxpayers, the Option will be designated as an NSO.
2.    Vesting Schedule. Except as otherwise provided in paragraph 4 and subject
to any acceleration provisions contained in the Plan or set forth in this
Agreement, the Option awarded by this Agreement will vest and be exercisable, in
whole or in part, in accordance with the vesting provisions set forth in the
Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in accordance with any of the
provisions of this Agreement, unless Participant will have been continuously a
Service Provider from the Grant Date until the date such vesting occurs.
Notwithstanding anything in this paragraph 2 to the contrary, and except as
otherwise provided by the Administrator or as required by Applicable Laws,
vesting of the Option shall be suspended during any unpaid personal leave of
absence other than a Company-approved sabbatical and other than military leave
such that vesting shall cease on the first (1st) day of any such unpaid personal
leave of absence and shall only recommence upon return to active service;
provided, however, that no vesting credit will be awarded for the time vesting
has been suspended during such leave of absence.
3.    Termination Period.
(a)    Generally. The Option will be exercisable until 5:00pm local Pacific Time
on the ninetieth (90th) day after the date Participant ceases to be a Service
Provider for reasons other than Cause or Participant’s death or Disability. In
the event Participant ceases to be a Service Provider due to Participant’s death
or Disability,


- 3 –



--------------------------------------------------------------------------------





the Option will be exercisable until the close of business on the one (1) year
anniversary of the date Participant ceases to be a Service Provider.
Participant’s status as a Service Provider shall be deemed to have terminated on
account of death if Participant dies within ninety (90) days after the date
Participant ceases to be a Service Provider. In the event Participant ceases to
be a Service Provider due to Cause, the Option will terminate and cease to be
exercisable immediately upon the date Participant ceases to be a Service
Provider. For purposes of the Option, Participant’s engagement as a Service
Provider will be considered terminated as of the date that Participant is no
longer actively providing services to the Company or any Participating Company
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is a Service Provider or the terms of Participant’s employment or engagement
agreement, if any), and, unless otherwise expressly provided in this Agreement
(including by reference in the Notice of Grant to other arrangements or
contracts) or determined by the Administrator, (i) Participant’s right to vest
in the Option under the Plan, if any, will terminate as of such date and will
not be extended by any notice period (e.g., Participant’s period of service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is a Service Provider or Participant’s employment or engagement
agreement, if any, unless Participant is providing bona fide services during
such time), and (ii) the period (if any) during which Participant may exercise
the Option after such termination of Participant’s engagement as a Service
Provider will commence on the date Participant ceases to actively provide
services and will not be extended by any notice period mandated under employment
laws in the jurisdiction where Participant is employed or terms of Participant’s
employment or engagement agreement, if any; the Company shall have the
discretion to determine when Participant is no longer actively providing
services for purposes of the Option (including whether Participant may still be
considered to be providing services while on a leave of absence).
(b)    Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
(i) Participant ceases to be a Service Provider for reasons other than as a
result of Cause and (ii) the exercise of the Option within the applicable time
periods set forth in paragraph 3(a) is prevented by the Section 27 of the Plan,
the Option shall remain exercisable until the close of business of the ninetieth
(90th) day after the date Participant is notified by the Company that the Option
is exercisable, but in any event no later than the expiration of the term of the
Option as set forth in the Notice of Grant.
(c)    Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, if (i) Participant ceases to be a Service Provider for reasons other
than as a result of Cause and (ii) a sale within the applicable time periods set
forth in paragraph 3(a) of Shares acquired upon the exercise of the Option would
subject Participant to suit under Section 16(b) of the Exchange Act, the Option
shall remain exercisable until the earliest to occur of (x) the close of
business of the tenth (10th) day following the date on which a sale of such
Shares by Participant would no longer be subject to such suit or (y) the
expiration of the term of such Option as set forth in the Notice of Grant.
(d) Limitations. Notwithstanding anything in Sections 3(a), (b), or (c) to the
contrary, in no event may the Option be exercised after the close business on
the expiration of the term of the Option as set forth in the Notice of Grant,
and may be subject to earlier termination as provided in Sections 16(b) and (c)
of the Plan.
4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator. Notwithstanding anything in the Plan, this
Agreement or any other agreement (whether entered into before, on or after the
Grant Date) to the contrary, the Administrator’s discretion under this
paragraph 4 to


- 4 –



--------------------------------------------------------------------------------





accelerate the vesting of this Option may only be utilized with respect to the
portion (if any) of the Option that is no longer subject to performance-based
vesting, unless otherwise permitted by Section 162(m) of the Code.
5.    Exercise of Option.
(a)    Right to Exercise. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Agreement.
(b)    Method of Exercise. This Option is exercisable in a manner and pursuant
to such procedures as the Company may determine, which may include (but is not
limited to) by delivery of an exercise notice, in the form attached as Exhibit C
(the “Exercise Notice”), which will state the election to exercise the Option,
the number of Shares in respect of which the Option is being exercised (the
“Exercised Shares”), and such other representations and agreements as may be
required by the Company pursuant to the provisions of the Plan. The Exercise
Notice will be completed by Participant and delivered to the Company. The
Exercise Notice will be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares together and of any Tax Obligations. This Option will
be deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by the aggregate Exercise Price. This Option may not
be exercised for a fraction of a Share and the Company will not issue fractional
Shares upon exercise of this Option.
6.    Method of Payment. Payment of the aggregate Exercise Price will be by any
of the following, or a combination thereof, at the election of Participant:
(a)    cash;
(b)    check;
(c)    consideration received by the Company under a formal cashless exercise
program (whether through a broker, net exercise program or otherwise) adopted by
the Company in connection with the Plan;
(d)    if Participant is a U.S. Employee, surrender of other Shares which have a
Fair Market Value on the date of surrender equal to the aggregate Exercise Price
of the Exercised Shares, provided that accepting such Shares, in the sole
discretion of the Administrator, will not result in any adverse accounting
consequences to the Company; or
(e)    by such other consideration as may be approved by the Administrator from
time to time to the extent permitted by Applicable Laws.
7.    Tax Obligations.
(a)    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by the Company or, if different, the Participating Company
employing or retaining Participant (the “Employer”), the ultimate liability for
Tax Obligations is and remains Participant’s responsibility and may exceed the
amount, if any, actually withheld by the Company or the Employer. Participant
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax Obligations
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting or exercise of the Option, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends or other
distributions, and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Option to reduce or
eliminate Participant’s liability for Tax Obligations or achieve any particular


- 5 –



--------------------------------------------------------------------------------





tax result. Further, if Participant is subject to Tax Obligations in more than
one jurisdiction, Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax Obligations in more than one jurisdiction. If Participant fails to make
satisfactory arrangements for the payment of any required Tax Obligations
hereunder at the time of the applicable taxable event, Participant acknowledges
and agrees that the Company may refuse to honor the exercise and refuse to
deliver the Shares or the proceeds from the sale of the Shares.
(b)    Withholding of Taxes. Prior to the relevant taxable or tax withholding
event, as applicable, Participant agrees to make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax Obligations.
In this regard, Participant authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy their withholding obligations
with regard to all Tax Obligations, if any, by withholding from proceeds of the
sale of Shares acquired at exercise of the Option either through a voluntary
sale or through a mandatory sale arranged by the Company (on Participant’s
behalf pursuant to this authorization) without further consent. Alternatively,
the Company, or the Employer, or their respective agents, in their sole
discretion and pursuant to such procedures as they may specify from time to
time, may satisfy their withholding obligations with regard to all Tax
Obligations, if any, in whole or in part (without limitation) by (i) requiring
Participant to deliver cash or a check to the Company or the Employer, (ii)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer, or (iii) reducing the number of
Shares otherwise deliverable to Participant; provided, however, that if
Participant is a Section 16 officer of the Company under the Exchange Act, then
the Company will withhold from proceeds of the sale of Shares acquired at
exercise of the Option, unless the use of such withholding method is inadvisable
under Applicable Laws or has materially adverse accounting consequences, in
which case, the withholding obligation for Tax Obligations, if any, may be
satisfied by one or a combination of methods (i) and (ii) above. For avoidance
of doubt, if Participant is a non-U.S. employee, payment of Tax Obligations may
not be effectuated by surrender of other Shares with a Fair Market Value equal
to the amount of any Tax Obligations. Further, depending on the withholding
method, the Company or the Employer may withhold or account for Tax Obligations
by considering applicable minimum statutory rates or other applicable
withholding rates, including maximum applicable rates, in which case Participant
may receive a refund of any over-withheld amount in cash and will have no
entitlement to the Common Stock equivalent; provided, however, that where the
application of maximum rates would, in the Company’s determination, result in
adverse accounting consequences to the Company, the Company shall withhold only
amounts sufficient to meet the minimum statutory Tax Obligations required to be
withheld or remitted with respect to the Option.
(c)    Notice of Disqualifying Disposition of ISO Shares. If the Option granted
to Participant herein is an ISO, and if Participant sells or otherwise disposes
of any of the Shares acquired pursuant to the ISO on or before the later of (i)
the date two (2) years after the Grant Date, or (ii) the date one (1) year after
the date of exercise, Participant will immediately notify the Company in writing
of such disposition. Participant agrees that Participant may be subject to
income tax withholding by the Company on the compensation income recognized by
Participant.
(d)    Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
Exercise Price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the fair market value of a Share on the Grant Date (a “Discount
Option”) may be considered “deferred compensation.” For a Participant who is or
becomes subject to U.S. Federal income taxation, a Discount Option may result in
(i) income recognition by Participant prior to the exercise of the option, (ii)
an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount Option may also result in additional
state income, penalty and interest charges to Participant. Participant
acknowledges that


- 6 –



--------------------------------------------------------------------------------





the Company cannot and has not guaranteed that the IRS will agree that the per
Share Exercise Price of this Option equals or exceeds the Fair Market Value of a
Share on the Grant Date in a later examination. Participant agrees that if the
IRS determines that the Option was granted with a per Share exercise price that
was less than the Fair Market Value of a Share on the Grant Date, Participant
will be solely responsible for Participant’s costs related to such a
determination, if any.
8.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant (including through electronic delivery to a brokerage
account). After such issuance, recordation and delivery, Participant will have
all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
9.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE OPTION PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE
EMPLOYER) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH ANY RIGHT OF PARTICIPANT OR OF THE
COMPANY (OR THE EMPLOYER) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
10.    Nature of Grant. In accepting the Option, Participant acknowledges,
understands and agrees that:
(a)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;
(b)    all decisions with respect to future option or other grants, if any, will
be at the sole discretion of the Company;
(c)    Participant is voluntarily participating in the Plan;
(d)    the Option and any Shares acquired under the Plan, and the income from
and value of same, are not intended to replace any pension rights or
compensation;
(e)    unless otherwise agreed with the Company, the Option and the Shares
acquired under the Plan, and the income from and value of same, are not granted
as consideration for, or in connection with, the service Participant may provide
as a director of a Subsidiary or an Affiliate;
(f)    the Option and Shares acquired under the Plan, and the income from and
value of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, holiday pay, bonuses, long-service awards, pension or
retirement or welfare benefits or similar mandatory payments;


- 7 –



--------------------------------------------------------------------------------





(g)    the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted;
(h)    if the Shares underlying the Option do not increase in value, the Option
will have no value;
(i)    if Participant exercises the Option and acquires Shares, the value of
such Shares may increase or decrease in value, even below the Exercise Price;
(j)    unless otherwise provided in the Plan or by the Company in its
discretion, the Option and the benefits evidenced by this Agreement do not
create any entitlement to have the Option or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Shares; and
(k)     the following provisions apply only if Participant is providing services
outside the United States:
(i)
the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;

(ii)
none of the Company, the Employer or any Participating Company shall be liable
for any foreign exchange rate fluctuation between Participant’s local currency
and the United States Dollar that may affect the value of the Option or of any
amounts due to Participant pursuant to the exercise of the Option or the
subsequent sale of any Shares acquired upon exercise; and

(iii)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Option resulting from the termination of Participant’s engagement as a
Service Provider (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Participant is
a Service Provider or the terms of Participant’s employment or engagement
agreement, if any), and in consideration of the grant of the Option to which
Participant is otherwise not entitled, Participant irrevocably agrees never to
institute any claim against the Employer, the Company or any Participating
Company, waives his or her ability, if any, to bring any such claim, and
releases the Employer, the Company or any Participating Company from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, Participant shall
be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim.

11.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant understands that there may be adverse tax
consequences as a result of Participant’s participation in the Plan, including
the exercise of the Option or the disposition of the Shares subject to the
Option. Participant acknowledges that the Company has advised Participant to
consult with a tax, legal or financial consultant, that he or she has had the
opportunity to consult with any such consultants


- 8 –



--------------------------------------------------------------------------------





that Participant deems advisable in connection with the receipt or disposition
of the Shares, and that Participant is not relying on the Company for any tax
advice.
12.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and any
Participating Company for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan.


Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance, passport or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.


Participant understands that Data will be transferred to E*Trade Financial
Services, Inc. and its related companies (“E*TRADE”) or any other stock plan
service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. Participant understands that the recipients of the Data may be located
in the United States or elsewhere, and that the recipient’s country of operation
(e.g., the United States) may have different data privacy laws and protections
than Participant’s country. Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. Participant authorizes the Company, E*TRADE and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing Participant’s
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that if he or she resides
outside the United States, he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her engagement
as a Service Provider will not be affected; the only consequence of refusing or
withdrawing Participant’s consent is that the Company would not be able to grant
options or other equity awards to Participant or administer or maintain such
awards. Therefore, Participant understands that refusing or withdrawing his or
her consent may affect Participant’s ability to participate in the Plan. For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.
13.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed in care of Global Equity Plan Services
Department, at salesforce.com, inc., The Landmark Bldg., One Market Street,
Suite 300, San Francisco, CA 94105, or at such other address as the Company may
hereafter designate in writing.


- 9 –



--------------------------------------------------------------------------------





14.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.
15.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
16.    Additional Conditions to Issuance of Certificates for Shares. If at any
time the Company will determine, in its discretion, that the listing,
registration, qualification or rule compliance of the Shares upon any securities
exchange or under any state, federal or foreign law, the tax code and related
regulations under the rulings or regulations of the United States Securities and
Exchange Commission or any other governmental regulatory body or the clearance,
consent or approval of the United States Securities and Exchange Commission or
any other governmental regulatory authority is necessary or desirable as a
condition to the purchase by, or issuance of Shares to, Participant (or his or
her estate) hereunder, such purchase or issuance will not occur unless and until
such listing, registration, qualification, rule compliance, clearance, consent
or approval will have been completed, effected or obtained free of any
conditions not acceptable to the Company. Assuming such compliance, for income
tax purposes the Exercised Shares will be considered transferred to Participant
on the date the Option is exercised with respect to such Exercised Shares.
17.    Plan Governs. This Agreement and the Option granted hereunder are subject
to all terms and provisions of the Plan. In the event of a conflict between one
or more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. Capitalized terms used and not defined in
this Agreement will have the meaning set forth in the Plan.
18.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
19.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to Options awarded under the
Plan or future options that may be awarded under the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. To the extent Participant executes the Notice of Stock Option Grant by
electronic means, Participant should retain a copy of his or her returned
electronically signed Agreement. Participant may obtain a paper copy at any time
and at the Company’s expense by requesting one from Global Equity Plan Services
Department (see paragraph 13 of these Terms and Conditions).
20.    Language. If Participant has received this Agreement, or any other
document related to the Option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.


- 10 –



--------------------------------------------------------------------------------





21.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
22.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
23.    Governing Law and Venue. This Agreement will be governed by the laws of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation will be conducted in the
courts of San Francisco County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
Option is made and/or to be performed.
24.    Modifications to the Agreement. Participant expressly warrants that he or
she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
amend this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of Participant, to comply with Code Section 409A or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A of the Code in connection with the Option, or if necessary to
comply with any applicable laws in the jurisdiction in which Participant resides
and/or is rendering services.
25.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an “Option”
under the Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
modified, amended, suspended or terminated by the Company at any time to the
extent permitted by the Plan.
26.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant.
27.    Legends. The Company may at any time place legends referencing
restrictions imposed by any Applicable Laws on all certificates representing
Shares subject to the provisions of this Agreement.
28.    Country Addendum. Notwithstanding any provisions in this Agreement, the
Option grant shall be subject to any special terms and conditions for
Participant’s country set forth in the Country Addendum attached to this
Agreement. Moreover, if Participant relocates to one of the countries included
in the Country Addendum, the special terms and conditions for such country will
apply to Participant to the extent the Company determines that the application
of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Country Addendum constitutes part of this Agreement.
29.    Insider Trading and Market Abuse Laws. Depending on Participant’s
country, he or she may be subject to insider trading restrictions or market
abuse laws, which may affect Participant’s ability to acquire or sell Shares or
rights to Shares (e.g., the Option) under the Plan during such times as
Participant is considered to have material non-public information or “inside
information” regarding the Company (as defined by the laws in Participant’s
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. Participant


- 11 –



--------------------------------------------------------------------------------





acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and Participant should speak to his or her personal advisor on
this matter.
30.    Foreign Asset or Account and Exchange Control Reporting. Participant’s
country may have certain exchange controls and foreign asset or account
reporting requirements that may affect his or her ability to purchase or hold
Shares under the Plan or receive cash from his or her participation in the Plan
(including from any dividends received or sale proceeds arising from the sale of
Shares) in a brokerage or bank account outside Participant’s country.
Participant may be required to report such accounts, assets or transactions to
the tax or other authorities in his or her country. Further, Participant may be
required to repatriate proceeds acquired as a result of participating in the
Plan to his or her country through a designated bank or broker or within a
certain time. Participant acknowledges and agrees that it is his or her
responsibility to be compliant with such regulations and understands that
Participant should speak with his or her personal legal advisor for any details
regarding any foreign asset or account reporting or exchange control reporting
requirements in Participant’s country arising out of his or her participation in
the Plan.






- 12 –



--------------------------------------------------------------------------------






 
salesforce.com, inc.
The Landmark@One Market Street
Suite 300
San Francisco, CA 94105
Notice of Grant of Restricted Stock Units and Terms and Conditions of Restricted
Stock Units (together, with the exhibits and appendices thereto, the
“Agreement”)
 

        
FIRST_NAME: LAST_NAME:     Award Number:    [Number]
[ADDRESS]    Plan:    2013 Equity Incentive Plan
[ADDRESS LINE 2]    ID:    [ID]
[ADDRESS LINE 2]
                
Effective [GRANT DATE] (the “Grant Date”) you have been granted an award of
[NUMBER] restricted stock units (the “Award”). These units are restricted until
the vest date(s), at which time you will receive shares of salesforce.com, inc.
(the Company) common stock.
[Vesting Commencement Date: [INSERT IF/AS APPLICABLE]]
Vesting Schedule: Subject to any acceleration provisions contained in the Plan:
[INSERT VESTING SCHEDULE].
The Award granted hereunder (including the Vesting Schedule above) is subject to
the terms and conditions of any change of control, offer, retention and/or other
agreement entered into between you and the Company (whether entered into before,
on or after the Grant Date).
By signifying my acceptance below (either by my electronic or written
signature), I agree that the Award is granted under and governed by the terms
and conditions of the 2013 Equity Incentive Plan (the “Plan”) and the Agreement
(including this Notice of Grant of Restricted Stock Units, the Terms and
Conditions of Restricted Stock Units and any exhibits or appendices thereto),
all of which are attached and made a part of this package. I agree to notify the
Company upon any change in my residence address indicated above.


By clicking the “ACCEPT” button below, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.” If you prefer not to electronically sign
this Agreement, you may accept this Agreement by signing a paper copy of the
Agreement and delivering it to Global Equity Plan Services Department.


- 1 –



--------------------------------------------------------------------------------





SALESFORCE.COM, INC.
RESTRICTED STOCK UNIT AGREEMENT
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
Grant #_________
1.    Grant. The Company hereby grants to the individual (the “Participant”)
named in the Notice of Grant of Restricted Stock Units (the “Grant Notice”) to
which these Terms and Conditions of Restricted Stock Units (together with the
Grant Notice and attachments to each document, the “Agreement”) are attached, an
Award of Restricted Stock Units upon the terms and conditions set forth in this
Agreement and the salesforce.com, inc. 2013 Equity Incentive Plan (the “Plan”),
which is incorporated herein by reference.
2.    Company’s Obligation to Pay. For each Restricted Stock Unit that vests,
Participant will receive one Share. Unless and until the Restricted Stock Units
have vested in the manner set forth in paragraphs 3 or 4, Participant will have
no right to payment of such Restricted Stock Units. Prior to actual payment of
any vested Restricted Stock Units, such Restricted Stock Units will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company. Any Restricted Stock Units that vest in accordance with
paragraphs 3 or 4 will be paid to Participant (or in the event of Participant’s
death, to his or her estate) in whole Shares, subject to Participant satisfying
any obligations for Tax Obligations. Payment of any vested Restricted Stock
Units shall be made in whole Shares only.
3.    Vesting Schedule. Except as otherwise provided in paragraph 4 of this
Agreement, and subject to paragraph 6, the Restricted Stock Units awarded by
this Agreement shall vest in accordance with the vesting schedule set forth in
the Grant Notice, provided that Participant has continuously remained a Service
Provider from the Grant Date through the relevant vesting date. Notwithstanding
anything in this paragraph 3 to the contrary, and except as otherwise provided
by the Administrator or as required by Applicable Law, vesting of the Restricted
Stock Units shall be suspended during any unpaid personal leave of absence other
than a Company-approved sabbatical and other than military leave such that
vesting shall cease on the first (1st) day of any such unpaid personal leave of
absence and shall only recommence upon return to active service; provided,
however, that no vesting credit will be awarded for the time vesting has been
suspended during such leave of absence.
4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. Subject to the
provisions of this paragraph 4, if the Administrator, in its discretion,
accelerates the vesting of all or a portion of any unvested Restricted Stock
Units, the payment of such accelerated Restricted Stock Units shall be made as
soon as practicable upon or following the accelerated vesting date; provided,
however, that if Participant is subject to a Change of Control and Retention
Agreement or other agreement with or authorized by the Company (or with its
Parent or one of its Subsidiaries) providing for acceleration of vesting of the


- 2 –



--------------------------------------------------------------------------------





Restricted Stock Units, in each case entered into prior to the Grant Date, and
such agreement provides different timing of payment for such accelerated
Restricted Stock Units, the timing in such agreement shall control (provided
that, if Participant is a U.S. taxpayer, such timing is compliant with Section
409A or results in such accelerated Restricted Stock Units being exempt from
Section 409A, and subject to any delay required below by this paragraph 4;
otherwise, this paragraph 4 shall control). Notwithstanding anything in the
Plan, this Agreement or any other agreement (whether entered into before, on or
after the Grant Date) to the contrary, if the Administrator, in its discretion,
following the Grant Date provides for the further acceleration of vesting of any
of the Restricted Stock Units subject to this Award, if Participant is a U.S.
taxpayer, the payment of such accelerated Restricted Stock Units may only be
made at a time or times that would result in such Restricted Stock Units to be
exempt from or complying with the requirements of Section 409A. The prior
sentence may be superseded in a future agreement or amendment to this Agreement
only by direct and specific reference to such sentence.
Notwithstanding anything in the Plan, this Agreement or any other agreement
(whether entered into before, on or after the Grant Date) to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a U.S. taxpayer
and a “specified employee” within the meaning of Section 409A at the time of
such termination as a Service Provider and (y) the payment of such accelerated
Restricted Stock Units will result in the imposition of additional tax under
Section 409A if paid to Participant on or within the six (6) month period
following Participant’s termination as a Service Provider, then the payment of
such accelerated Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of Participant’s termination as a
Service Provider, unless Participant dies following his or her termination as a
Service Provider, in which case, the Restricted Stock Units will be paid in
Shares to Participant’s estate as soon as practicable following his or her
death. It is the intent of this Agreement that it and all payments and benefits
to U.S. taxpayers hereunder be exempt from, or comply with, the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to be
so exempt or so comply. Each payment payable to a U.S. taxpayer under this
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2). For purposes of this Agreement, “Section
409A” means Section 409A of the Code, and any final Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.
Notwithstanding anything in the Plan, this Agreement or any other agreement
(whether entered into before, on or after the Grant Date) to the contrary, the
Administrator’s discretion under this paragraph 4 to accelerate the vesting of
Restricted Stock Units may only be utilized with respect to Restricted Stock
Units that are no longer subject to performance-based vesting, unless otherwise
permitted by Section 162(m) of the Code.
5.    Payment after Vesting. The payment of Shares vesting pursuant to this
Agreement shall in all cases be made at a time or in a manner that is exempt
from, or complies with, Section 409A, unless otherwise determined by the
Administrator if Participant is not a U.S. taxpayer. The prior sentence


- 3 –



--------------------------------------------------------------------------------





may be superseded in a future agreement or amendment to this Agreement only by
direct and specific reference to such sentence. Any Restricted Stock Units that
vest in accordance with paragraph 3 will be paid to Participant (or in the event
of Participant’s death, to his or her estate) as soon as practicable following
the date of vesting, subject to paragraph 8. Any Restricted Stock Units that
vest in accordance with paragraph 4 will be paid to Participant (or in the event
of Participant’s death, to his or her estate) in accordance with the provisions
of such paragraph, subject to paragraph 8. In no event will Participant be
permitted, directly or indirectly, to specify the taxable year of the payment of
any Restricted Stock Units payable under this Agreement.
6.    Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Agreement, the balance of the
Restricted Stock Units that have not vested as of the time of Participant’s
termination as a Service Provider for any or no reason will be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company, and Participant’s right to acquire any Shares hereunder will
immediately terminate. The date of Participant’s termination as a Service
Provider is detailed in paragraph 11(h).
7.    Death of Participant. Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to the administrator or executor of Participant’s estate. Any such administrator
or executor must furnish the Company with (a) written notice of his or her
status as transferee, and (b) evidence satisfactory to the Company to establish
the validity of the transfer and compliance with any laws or regulations
pertaining to said transfer.
8.    Tax Obligations.
(a)Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Participating Company
employing or retaining Participant (the “Employer”), the ultimate liability for
Tax Obligations is and remains Participant’s responsibility and may exceed the
amount, if any, actually withheld by the Company or the Employer. Participant
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax Obligations
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Units, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends or other distributions, and (ii) do not commit to and are under
no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate Participant’s liability for Tax
Obligations or achieve any particular tax result. Further, if Participant is
subject to Tax Obligations in more than one jurisdiction, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax Obligations in more
than one jurisdiction. If Participant fails to make satisfactory arrangements
for the payment of any required Tax Obligations hereunder at the time of the
applicable taxable event, Participant acknowledges and agrees that the Company
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares.


- 4 –



--------------------------------------------------------------------------------





(a)Withholding of Taxes. Prior to the relevant taxable or tax withholding event,
as applicable, Participant agrees to make adequate arrangements satisfactory to
the Company or the Employer to satisfy all Tax Obligations. In this regard,
Participant authorizes the Company and the Employer, or their respective agents,
at their discretion, to satisfy their withholding obligations with regard to all
Tax Obligations, if any, by withholding from proceeds of the sale of Shares
acquired at vesting of the Restricted Stock Units, either through a voluntary
sale or through a mandatory sale arranged by the Company (on Participant’s
behalf pursuant to this authorization) without further consent. Alternatively,
the Company and the Employer, or their respective agents, in their sole
discretion and pursuant to such procedures as they may specify from time to
time, may satisfy their withholding obligations with regard to all Tax
Obligations, if any, in whole or in part (without limitation) by (i) requiring
Participant to deliver cash or a check to the Company or the Employer, (ii)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company or the Employer, or (iii) reducing the number of
Shares otherwise deliverable to Participant; provided, however, that if
Participant is a Section 16 officer of the Company under the Exchange Act, then
the Company will withhold from proceeds of the sale of Shares acquired at
vesting of the Restricted Stock Units, unless the use of such withholding method
is inadvisable under Applicable Laws or has materially adverse accounting
consequences, in which case, the withholding obligation for Tax Obligations, if
any, may be satisfied by one or a combination of methods (i) and (ii) above. For
avoidance of doubt, if Participant is a non-U.S. employee, payment of Tax
Obligations may not be effectuated by surrender of other Shares with a Fair
Market Value equal to the amount of any Tax Obligations. Further, depending on
the withholding method, the Company or the Employer may withhold or account for
Tax Obligations by considering applicable minimum statutory rates or other
applicable withholding rates, including maximum applicable rates, in which case
Participant may receive a refund of any over-withheld amount in cash and will
have no entitlement to the Common Stock equivalent; provided, however, that
where the application of such maximum rates would, in the Company’s
determination, result in adverse accounting consequences to the Company, the
Company shall withhold only amounts sufficient to meet the minimum statutory Tax
Obligations required to be withheld or remitted with respect to the Restricted
Stock Units.
9.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, Participant will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.


- 5 –



--------------------------------------------------------------------------------





10.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE EMPLOYER) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH ANY RIGHT OF PARTICIPANT OR OF THE COMPANY (OR THE
EMPLOYER) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY
TIME, WITH OR WITHOUT CAUSE.
11.    Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:
(a)the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;
(b)all decisions with respect to future Restricted Stock Units or other grants,
if any, will be at the sole discretion of the Company;
(c)Participant is voluntarily participating in the Plan;
(d)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income from and value of same, are not intended to replace any
pension rights or compensation;
(e)unless otherwise agreed with the Company, the Restricted Stock Units and the
Shares subject to the Restricted Stock Units, and the income from and value of
same, are not granted as consideration for, or in connection with, the service
Participant may provide as a director of a Subsidiary or an Affiliate;
(f)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income from and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, holiday pay,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar mandatory payments;
(g)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted;


- 6 –



--------------------------------------------------------------------------------





(h)for purposes of the Restricted Stock Units, Participant’s status as a Service
Provider will be considered terminated as of the date Participant is no longer
actively providing services to the Company or any Participating Company
(regardless of the reason for such termination and whether or not later to be
found invalid or in breach of employment laws in the jurisdiction where
Participant is a Service Provider or the terms of Participant’s employment or
service agreement, if any), and unless otherwise expressly provided in this
Agreement (including by reference in the Notice of Grant to other arrangements
or contracts) or determined by the Administrator, Participant’s right to vest in
the Restricted Stock Units under the Plan, if any, will terminate as of such
date and will not be extended by any notice period (e.g., Participant’s period
of service would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any, unless Participant is
providing bona fide services during such time); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Restricted Stock Units grant (including
whether Participant may still be considered to be providing services while on a
leave of absence);
(i)unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Shares; and
(j)the following provisions apply only if Participant is providing services
outside the United States:
i.    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose;
ii.    Participant acknowledges and agrees that none of the Company, the
Employer or any Participating Company shall be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the Restricted Stock Units or of any amounts
due to Participant pursuant to the settlement of the Restricted Stock Units or
the subsequent sale of any Shares acquired upon settlement; and
iii.    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any), and in consideration of
the grant of the Restricted Stock Units to which Participant is otherwise not
entitled, Participant irrevocably


- 7 –



--------------------------------------------------------------------------------





agrees never to institute any claim against the Company, any Participating
Company or the Employer, waives his or her ability, if any, to bring any such
claim, and releases the Company, any Participating Company and the Employer from
any such claim; if, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the Plan,
Participant shall be deemed irrevocably to have agreed not to pursue such claim
and agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claim.
12.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant understands that there may be adverse tax
consequences as a result of Participant’s participation in the Plan, including
the receipt or disposition of the Shares issued as payment for the vested
Restricted Stock Units. Participant acknowledges that the Company has advised
Participant to consult with a tax, legal or financial consultant, that he or she
has had the opportunity to consult with any such consultants that Participant
deems advisable in connection with the receipt or disposition of the Shares, and
that Participant is not relying on the Company for any tax advice.
13.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Restricted Stock Unit
grant materials by and among, as applicable, the Employer, the Company and any
Participating Company for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, email address, date of
birth, social insurance, passport or other identification number (e.g., resident
registration number), salary, nationality, job title, any Shares or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
Participant understands that Data will be transferred to E*Trade Financial
Services, Inc. and its related companies (“E*TRADE”) or any stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. Participant authorizes the Company, E*TRADE, any stock
plan service provider selected by the Company and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of


- 8 –



--------------------------------------------------------------------------------





implementing, administering and managing his or her participation in the Plan.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her status as a Service Provider with the
Employer will not be affected; the only consequence of refusing or withdrawing
Participant’s consent is that the Company would not be able to grant Restricted
Stock Units or other equity awards to Participant or administer or maintain such
awards. Therefore, Participant understands that refusing or withdrawing his or
her consent may affect Participant’s ability to participate in the Plan. For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.
14.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of Global
Equity Plan Services Department, at salesforce.com, inc., The Landmark Bldg.,
One Market Street, Suite 300, San Francisco, CA 94105, or at such other address
as the Company may hereafter designate in writing.
15.    Grant is Not Transferable. Except to the limited extent provided in
paragraph 7 above, this grant of Restricted Stock Units and the rights and
privileges conferred hereby will not be sold, pledged, assigned, hypothecated,
transferred or disposed of any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process,
until Participant has been issued the Shares. Upon any attempt to sell, pledge,
assign, hypothecate, transfer or otherwise dispose of this grant, or any right
or privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.
16.    Restrictions on Sale of Securities. Any sale of the Shares issued under
this Agreement will be subject to any market blackout-period that may be imposed
by the Company and must comply with the Company’s insider trading policies, and
any other Applicable Laws.
17.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
18.    Additional Conditions to Issuance of Certificates for Shares. If at any
time the Company will determine, in its discretion, that the listing,
registration, qualification or rule compliance of the Shares upon any securities
exchange or under any state, federal or foreign law, the tax code and related
regulations or under the rulings or regulations of the United States Securities
and Exchange Commission or any other governmental regulatory body or the
clearance, consent or approval of the United States Securities and Exchange
Commission or any other governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate) hereunder, such


- 9 –



--------------------------------------------------------------------------------





issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Subject to the terms of the Agreement and the Plan, the Company shall
not be required to issue any certificate or certificates for Shares hereunder
prior to the lapse of such reasonable period of time following the date of
vesting of the Restricted Stock Units as the Administrator may establish from
time to time for reasons of administrative convenience.
19.    Plan Governs. This Agreement and the Restricted Stock Units granted
hereunder are subject to all the terms and provisions of the Plan. In the event
of a conflict between one or more provisions of this Agreement and one or more
provisions of the Plan, the provisions of the Plan will govern. Capitalized
terms used and not defined in this Agreement will have the meaning set forth in
the Plan.
20.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
21.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to Restricted Stock Units
awarded under the Plan or future Restricted Stock Units that may be awarded
under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or a third party designated by the Company. To the extent Participant
executes the Notice of Restricted Stock Unit Grant by electronic means,
Participant should retain a copy of his or her returned electronically signed
Agreement. Participant may obtain a paper copy at any time and at the Company’s
expense by requesting one from Global Equity Plan Services Department (see
paragraph 14 of these Terms and Conditions).
22.    Language. If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
23.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
24.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.


- 10 –



--------------------------------------------------------------------------------





25.    Governing Law and Venue. This Agreement will be governed by, and
construed in accordance with, the laws of the state of California without giving
effect to the conflict of law principles thereof. For purposes of litigating any
dispute that arises under this Award of Restricted Stock Units or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California, and agree that such litigation will be conducted in the
courts of San Francisco County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
Award of Restricted Stock Units is made and/or to be performed.
26.    Modifications to the Agreement. Participant expressly warrants that he or
she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
amend this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of Participant, to comply with Section 409A of the Code
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A of the Code prior to the actual payment of Shares pursuant to
this Award of Restricted Stock Units, or if necessary to comply with any
applicable laws in the jurisdiction in which Participant resides and/or is
rendering services.
27.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and that he or she has received, read and
understood a description of the Plan. Participant understands that the Plan is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, to the extent permitted by the Plan.
28.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by
Participant or any other Participant.
29.    Country Addendum. Notwithstanding any provisions in this Agreement, the
Restricted Stock Unit grant shall be subject to any special terms and conditions
set forth in any appendix to this Agreement for Participant’s country. Moreover,
if Participant relocates to one of the countries included in the Country
Addendum, the special terms and conditions for such country will apply to
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Country Addendum constitutes part of this Agreement.
30.    Insider Trading and Market Abuse Laws. Depending on Participant’s
country, he or she may be subject to insider trading restrictions or market
abuse laws, which may affect Participant’s ability to acquire or sell Shares or
rights to Shares (e.g., Restricted Stock Units) under the Plan during such times
as Participant is considered to have material non-public information or “inside
information” regarding the Company (as defined by the laws in Participant’s
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. Participant acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and Participant
should speak to his or her personal advisor on this matter.


- 11 –



--------------------------------------------------------------------------------





31.    Foreign Asset or Account and Exchange Control Reporting. Participant’s
country may have certain exchange controls and foreign asset or account
reporting requirements that may affect his or her ability to purchase or hold
Shares under the Plan or receive cash from his or her participation in the Plan
(including from any dividends received or sale proceeds arising from the sale of
Shares) in a brokerage or bank account outside Participant’s country.
Participant may be required to report such accounts, assets or transactions to
the tax or other authorities in his or her country. Further, Participant may be
required to repatriate proceeds acquired as a result of participating in the
Plan to his or her country through a designated bank or broker or within a
certain time. Participant acknowledges and agrees that it is his or her
responsibility to be compliant with such regulations and understands that
Participant should speak with his or her personal legal advisor for any details
regarding any foreign asset or account reporting or exchange control reporting
requirements in Participant’s country arising out of his or her participation in
the Plan.






- 12 –

